Citation Nr: 0844661	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from March 1965 to October 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) and the hearing transcript is of record.

The veteran's claim was remanded in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim was previously remanded in February 2008 
for additional evidentiary development.  In particular, that 
remand order directed the RO to schedule the veteran for a VA 
examination to ascertain the nature and etiology of any and 
all psychiatric disabilities and their relationship to 
service, if any.  The remand order also directed the RO to 
complete "any other necessary development."

The veteran was afforded a VA psychiatric examination in 
August 2008.  The examiner cited to a May 2005 VA psychiatric 
testing report in support of his contentions.  However, this 
testing report is not of record and must be obtained.

Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Here, the 
Board finds the August 2008 VA examination report to be 
inadequate for evaluation purposes.  The evidence at the time 
of the examination shows that the veteran was diagnosed as 
having numerous psychiatric disabilities, including bipolar 
disorder, generalized anxiety disorder, post-traumatic stress 
disorder, major depression, anxiety disorder, not otherwise 
specified, and depressive disorder, not otherwise specified.  

Although the August 2008 VA examiner determined that the 
veteran did not have a currently diagnosed psychiatric 
disorder at the time of the examination, the examiner 
neglected to consider the nature and etiology of those 
psychiatric disorders diagnosed during the appeal period, and 
their relationship to service, if any.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  Accordingly, the 
veteran should be scheduled for a new VA examination to 
ascertain the nature and etiology of any and all psychiatric 
disabilities and their relationship to service.    

The Board further notes that the veteran was not provided 
with a duty-to-inform notice that complied with the Veterans 
Claims Assistance Act (VCAA).  Thus, the veteran should be 
provided complete notification of the information and 
evidence needed to substantiate a service connection claim 
for an acquired psychiatric disorder on both presumptive and 
direct bases.  

Further, the veteran receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary, even where they are not 
actually before the adjudicating body.  Thus, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from July 9, 2003, to July 18, 2006, and from 
December 16, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.   The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for an 
acquired psychiatric disorder on 
presumptive and direct bases.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from July 9, 2003, to July 18, 2006.  
In particular, the RO should obtain a copy 
of the May 2005 VA psychiatric testing 
report referenced in the August 2008 C&P 
Examination report. 

The RO should also contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated since December 2006.  If no such 
records exist for the periods in question, 
a notation should be included in the 
claims file indicating as such.  The RO 
should attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
for the veteran to undergo a psychiatric 
examination at a VA medical facility in 
order to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof.  The claims folder must 
be made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must opine as to whether the 
veteran has a psychiatric disability, and 
if so, whether the condition(s) are at 
least as likely as not related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.  If the examiner 
determines that the veteran does not have 
a currently diagnosed psychiatric 
disability, or that the currently 
diagnosed psychiatric condition(s) are not 
related to service, the examiner is 
advised that the veteran was diagnosed as 
having the following psychiatric 
disabilities during the pendency of this 
claim:

*	Bipolar disorder and generalized 
anxiety disorder (see VA inpatient 
treatment note, July 2003)
*	Post-traumatic stress disorder, major 
depression, and anxiety (see A. 
Patel, M.D., January-October 2003)
*	Depressive disorder and anxiety 
disorder, not otherwise specified 
(see VA outpatient note December 
2006)

In light of McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the 
requirement of a current disability is 
satisfied when the claimant has a 
disability at the time a claim for VA 
disability compensation is filed or during 
the pendency of that claim and that a 
claimant may be granted service connection 
even though the disability resolves prior 
to the Secretary's adjudication of the 
claim), the examiner is asked to express 
an opinion as to whether any of the 
abovementioned psychiatric conditions are 
at least as likely as not related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

